Citation Nr: 1712010	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  08-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for left knee total arthroplasty, for the time period from June 1, 2011.

2.  Entitlement to an evaluation in excess of 30 percent for right knee total arthroplasty, for the time period from August 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in August 2006, September 2009, November 2010, and February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Acting Veterans Law Judge at a March 2010 Board videoconference hearing.  A transcript of the hearing is of record.  

The Board remanded these matters for additional development in August 2010 and October 2012.  The Board then denied the claims on appeal in a February 2015 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the parties filed a Joint Motion for Remand (Joint Motion), requesting the Court to partially vacate the April 2015 Board decision as to the issues listed above, which was granted by Order of the Court that same month.  Accordingly, the appeal was remanded to the Board for further consideration and additional development in November 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

VA examination reports dated in December 2012 and January 2016 evaluating the Veteran's service-connected left and right knee disabilities during the appeal period are deemed inadequate under Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examination reports include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.

In addition, the Board notes that the record now contains VA treatment records most recently dated in July 2016 from Oklahoma City VA Medical Center (VAMC).  Updated VA treatment records from that facility should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records pertaining to his service-connected left and right knee disabilities from Oklahoma City VAMC dated since July 2016.  Associate all updated records with the electronic claims file.  All attempts to obtain these records must be documented in the electronic claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, the Veteran must be afforded an appropriate examination to determine the current severity of his service-connected left and right knee disabilities, status post bilateral knee arthroplasty.  All indicated studies, including X-rays and range of motion studies in degrees, must be conducted, and all findings must be reported in detail.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed.  

The examiner must conduct full range of motion studies on the service-connected left and right knees.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions.  The examiner is also requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left and right knee joints in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left and right knee disabilities.  Furthermore, the examiner must state whether any pain associated with the left and right knee disabilities could significantly limit functional ability during flare-ups, noting the specific degree of additional range of loss of motion during flare-ups.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

In providing the information requested above, the examiner must also discuss whether any of the current findings on examination are indicative of "intermediate degrees of residual weakness, pain, or limitation of motion" or "chronic residuals consisting of severe painful motion or weakness."  The examiner must discuss the distinction between the "intermediate" and "severe" classifications and explain why the Veteran's current symptomatology reflects one classification over the other.

A complete rationale for all opinions given must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AOJ must readjudicate the claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



	
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

